Title: To Thomas Jefferson from James Mease, 23 September 1801
From: Mease, James
To: Jefferson, Thomas


Sir
Philadelphia Sept 23d. 1801.—
I have the honor to acknowledge the receipt of your letter in answer to my communication by Mr le Tombe—
In pursuance of my intention to deliver a course of lectures upon Æconomicks, I applied to the Trustees of our university to establish a professorship to countenance my exertions and to extend the utility of my labours, but owing to the opposition of the professor of Chemistry, I am disposed to believe that the request I made will not be granted. I am however resolved to Carry the plan into effect, but for the present I must suspend it, and as other prospects have lately opened which promise such advantages, as I do not think myself authorised to neglect, I am determined to embrace them. I allude to a voyage to Constantinople. But as considerable advantages would attend my going there as a public agent, at the same time that I might have it in my power to render very important advantages to my Country, by forming permanent Commercial regulations, I take the liberty of solliciting the appointment of Commercial agent from the U. States, at the above port, without salary.—
I need not tell you Sir who are so perfectly well acquainted with the trade of the whole world, how important that of the Levant is, and how many vessels are employed therein belonging to various European nations, neither need I tell you of how much consequence a participation of that trade will be to the Citizens of the U States, after a peace, when the powers for whom they are the carriers, will have their commerce revived, and when they will confine the advantages it affords to their own subjects, but I may mention what it has been within my province to know, that hitherto the prices of the many useful medicinal and dye drugs have been considerably increased in consequence of our merchants being obliged to purchase them at second or third hand, in Leghorn, or from the monopolizers in London. A direct trade from the U States to Constantinople, Smyrna, Salonica, and to Alexandria, regulated by known rules and protected by accredited public agents, would save an immense sum annually to our Country, as well as give employment to the active disposition, of our Citizens, who will require new sources of trade to employ their shipping, whenever the tranquillity of the European world shall be restored.—
I am well aware of the genius and character of the people, with whom I shall have to treat, and of the influence of the British Government with those in power, but I am prepared to Manage the one, and to avoid the other, and should I be honored with the commission no address or exertions on my part shall be wanting to effect the important object in view.—  I will not trouble you at present with any further observations upon the subject, of which I have fully informed myself, and shall only add, that I have mentioned my plan to my friend Mr Butler, who authorizes me to say, that it meets with his approbation.—
I am with sentiments of high respect Sir, your most obedient
James Mease
